PER CURIAM.
May 16, 1916, after a jury was impaneled in this case, counsel agreed to try the cause before the court without a jury, *378which was accordingly discharged. Subsequently, May 24th, the court handed down an opinion and entered an order, in which a verdict was directed for the defendant and that the defendant have judgment accordingly.
[1, 2] The trial of civil actions at law by the court without a jury is not regulated by the state practice, but by section 649 of the Revised Statutes (Comp. St. 1916, § 1587), which reads as follows:
“Issues of fact in civil cases in any Circuit Court may he tried and determined by the court, without the intervention of a jury, wherever the parties, or their attorneys of record, file with the clerk a stipulation in writing waiving a jury. The finding of the court upon the facts, which may be either general or special, shall have the same effect as the verdict of a jury.”
When it does not appear by the transcript of record that a jury was waived by a stipulation in writing filed with the clerk, the judgment, although valid, because the judge is regarded as sitting as an arbitrator, cannot be reviewed by writ of error, except for error appearing on the face of the pleadings or of the judgment itself. Bond v. Dustin, 112 U. S. 604, 5 Sup. Ct. 296, 28 L. Ed. 835; Dundee Mortgage Co. v. Hughes, 124 U. S. 157, 8 Sup. Ct. 377, 31 L. Ed. 357; Andes v. Slauson, 130 U. S. 435, 9 Sup. Ct. 573, 32 L. Ed. 989; Spalding v. Manasse, 131 U. S. 65, 9 Sup. Ct. 649, 33 L. Ed. 86.
As no reviewable error appears in the record, the judgment is affirmed.